            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                 SOUTHERN/SOUTHWESTERN DIVISION

In Re: Criminal Trial Docket
       September 23, 2019

                                              ORDER

       Pursuant to the directions of the Honorable Douglas Harpool, United States District Judge,

the following criminal actions are set for pretrial conferences before United States Magistrate

David P. Rush, August 27, 2019, at the times shown below. The attorneys, including defense and

government counsel who will try the case, shall attend the pretrial conference. Prior to the

conference, trial counsel for the United States and trial counsel for the defendant are to meet

personally and discuss potential plea agreements. Final plea agreements are to be signed

prior to the conference or be ready for signature at the conference. Each defendant is to be

present unless, in advance of the conference, counsel advises the Court that a plea bargain has been

signed or the case simply needs to be set for trial. Attorneys are instructed to be prepared to make

such announcements as may be necessary in order that these cases may be tried or other disposition

made. Each of these cases, unless given a special setting, is set for trial on the joint criminal jury

trial docket, with all the available Judges of the Court sitting, commencing September 23, 2019.

       All pretrial conferences will be held in the U. S. Magistrate=s Courtroom, United States

Courthouse, 222 N. John Q. Hammons Parkway, Springfield, Missouri.

       Regarding motions for continuance and possible changes of plea, it is

       ORDERED that any defendant who intends to file a motion to continue the trial of his or

her case until the next joint docket, which is October 28, 2019, shall file such motion in a timely

fashion. A motion for continuance which is filed after the Friday prior to the scheduled




         Case 6:19-cr-03028-MDH Document 88 Filed 08/02/19 Page 1 of 10
pretrial conference shall be considered untimely. A motion not timely filed will be summarily

denied. Likewise, absent a showing of very exceptional circumstances, a timely filed motion

seeking a continuance of a criminal action will be summarily denied. Counsel for the moving

defendant or plaintiff shall state in the motion whether or not the plaintiff and co-defendants have

any objection to the continuance of the action. It is further

       ORDERED that counsel for a defendant whose case who wishes to plead guilty, shall

immediately call the chambers of the Honorable David P. Rush to schedule the change of plea.

If the parties consent, the plea will be scheduled before the United States Magistrate Judge;

otherwise, before the United States District Judge to which it is assigned.

                              Before Magistrate Judge David P. Rush

                                         August 27, 2019

18-03066-CR-S-RK                      United States                  Jim Kelleher

                                              v.

                       -01            Douglas Fullerton              Michelle Moulder



18-03069-CR-S-RK                      United States                  Nhan Nguyen

                                              v.

                       -01            Brent A. Tribble               Ian Lewis

                       -02            Stephan D. Samons              Stacie Bilyeu

                       -04            Neal A. Norels                 Jeffrey Sowash



18-03127-CR-S-BCW                     United States                  Jody Stockard

                                              v.

                       -01            Donald Estell                  David Back



         Case 6:19-cr-03028-MDH Document 88 Filed 08/02/19 Page 2 of 10
                                     2
19-03093-CR-S-MDH            United States          Nhan Nguyen

                                    v.

                   -01       William Merriweather   Michelle Law



19-03089-CR-S-MDH            United States          Nhan Nguyen

                                    v.

                   -01       Dustin Gowen           Agi Prevendarcsik



19-03091-CR-S-MDH            United States          Jody Stockard

                                    v.

                   -01       Milton W. Sparks       Ian Lewis



19-03098-CR-S-MDH            United States          Byron Black

                                    v.

                   -01       Quentin T. Ware        Michelle Moulder



19-03097-CR-S-BP             United States          Bill Meiners

                                    v.

                   -01       Joseph R. Chrisman     Michelle Law



19-03067-CR-S-MDH            United States          Jody Stockard

                                    v.

                   -01       Joseph D. Shoemaker    Elizabeth Turner




       Case 6:19-cr-03028-MDH Document 88 Filed 08/02/19 Page 3 of 10
                                   3
18-03139-CR-S-MDH            United States          Jody Stockard

                                    v.

                   -01       Christine C. Bittick   Elizabeth Turner



19-05027-CR-SW-BCW           United States          Casey Clark

                                    v.

                   -01       Eric A. Scroggins      Ian Lewis



18-03046-CR-S-BP             United States          Jim Kelleher

                                    v.

                   -02       Bruce Smith            Ann Koszuth



19-03008-CR-S-MDH            United States          Jim Kelleher

                                    v.

                   -01       Jonathan Sawyer        Reidar Hammond



18-03086-CR-S-MDH            United States          Bill Meiners

                                    v.

                   -01       Robert J. Smock        Ann Koszuth



18-05032-CR-S-RK             United States          Abe McGull

                                    v.

                   -01       Nicolas O. Cutbirth    Ann Koszuth




       Case 6:19-cr-03028-MDH Document 88 Filed 08/02/19 Page 4 of 10
                                   4
18-05047-CR-SW-MDH           United States          Jody Stockard

                                     v.

                    -01      Nathan Libertus        Russ Dempsey



19-03009-CR-S-MDH            United States          Jim Kelleher

                                     v.

                    -01      Matthew McCroskey      Joe Passanise



18-03138-CR-S-MDH            United States          Jody Stockard

                                     v.

                    -01      Wesley D. Ozbirn       Jason Coatney



17-03077-CR-S-SRB            United States          Jody Stockard

                                     v.

                    -02      Gerald E. Pope         Stuart Huffman

                    -06      Amy E. Mitchell        John Appelquist

                    -12      Ceirra N. Nash         Josh Roberts

                    -13      Oriola J. Ijaola       James Hayes



19-03017-CR-S-BP             United States          Jody Stockard

                                     v.

                    -01      Daniel Isaac           Gary Wilson




       Case 6:19-cr-03028-MDH Document 88 Filed 08/02/19 Page 5 of 10
                                   5
19-03055-CR-S-RK             United States          Casey Clark

                                    v.

                    -01      Joshua A. Houston      Ian Lewis



15-03021-CR-S-RK             United States          Ami Miller

                                    v.

                    -01      Michael Robert Hall    Ian Lewis



18-05029-CR-SW-MDH           United States          Jim Kelleher

                                    v.

                    -01      Richard Williams       Erica Mynarich



19-05009-CR-SW-RK            United States          Byron Black

                                    v.

                    -01      Jayme J. Richardson    Erica Mynarich



19-03028-CR-S-MDH            United States          Byron Black

                                    v.

                    -02      Robin L. Self          Kristin Jones

                    -03      Patrick R. Waters      Adam Woody

                    -05      Keith D. Butchee       Stuart Huffman



19-03024-CR-S-SRB            United States          Nhan Nguyen

                                    v.

                    -01      Lee Nazarian           Ann Koszuth
       Case 6:19-cr-03028-MDH Document 88 Filed 08/02/19 Page 6 of 10
                                   6
19-05015-CR-SW-MDH          United States           Byron Black

                                   v.

                    -01     Victor M. De Santiago   Josh Roberts

                    -02     Randall L. Sanford      Gary Wilson



18-03055-CR-S-MDH           United States           Jim Kelleher

                                   v.

                    -01     John Benedetti          Dee Wampler



19-05010-CR-SW-MDH          United States           Abe McGull

                                   v.

                    -01     Jeremy F. Diel          James Hayes



18-03007-CR-S-MDH           United States           Jody Stockard

                                   v.

                    -04     David A. Scott          Stuart Huffman

                    -05     L.C. Lee                Russ Dempsey

                    -07     James Chalk             Adam Woody

                    -08     Amber L. Brake          James Hayes



18-05039-CR-SW-BP           United States           Abe McGull

                                   v.

                    -01     Ty Cole Kitchingham     Stuart Huffman




      Case 6:19-cr-03028-MDH Document 88 Filed 08/02/19 Page 7 of 10
                                  7
19-03041-CR-S-BP             United States             Patrick Carney

                                    v.

                   -01       Victor Manuel Herrera-Sosa Ann Koszuth



17-03011-CR-S-RK             United States             Abe McGull

                                    v.

                   -01       Feliz F. Forjan           Josh Roberts



19-05017-CR-SW-MDH           United States             Jessica Keller

                                    v.

                   -01       Damian Arreola-Chico      John Lewright

                   -02       Eric Eugene Akins         Kristin Jones

                   -03       Michael Eugene Handshy    Megan McCullough

                   -04       Michael Shae Rhoads       Russ Dempsey

                   -05       Malena Lee Willhite       Reidar Hammond



19-03037-CR-S-MDH            United States             Jody Stockard

                                    v.

                   -01       Geoffrey B. Worman        Ian Lewis



17-03104-CR-S-BP             United States             Jody Stockard

                                    v.

                   -01       Mark J. Altschuler        Dee Wampler




       Case 6:19-cr-03028-MDH Document 88 Filed 08/02/19 Page 8 of 10
                                   8
19-03044-CR-S-BP             United States           Abe McGull

                                    v.

                    -01      Manuel Edgardo Cortez   Brady Musgrave

                    -02      Mel Arnold              Ben McBride

                    -03      Christopher K. Perez    Brian Risley

                    -04      Diandre Valentine       Stuart Huffman

                    -05      Estelle E. Lawson       Jason Coatney

                    -09      Amanda Robinson         Penny Speake

                    -10      Leslie T. Ray           Elizabeth Turner

                    -13      Olivia L. Fluke         Marsha Jackson

                    -14      Joshua S. Speakes       Shane Cantin

                    -15      Jedediah L. Selke       Alison Hershewe



17-03037-CR-S-SRB            United States           Abe McGull

                                    v.

                    -01      Jose Aguliar-Cruz       Kristin Jones

                    -05      Tracy Doyle             Alison Hershewe

                    -07      Jacob Mark Loo          John Appelquist



19-05018-CR-SW-MDH           United States           Ami Miller

                                    v.

                    -01      Ryan Daniel Crawford    David Mercer




       Case 6:19-cr-03028-MDH Document 88 Filed 08/02/19 Page 9 of 10
                                   9
19-03018-CR-S-BW             United States              Jessica Keller

                                    v.

                   -01       Francois Didier Destenay   Stuart Huffman



19-03058-CR-S-MDH            United States              Nhan Nguyen

                                    v.

                   -01       Matthew D. Billingslea     Michelle Moulder



                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                             UNITED STATES MAGISTRATE JUDGE


Date: August 2, 2019




       Case 6:19-cr-03028-MDH Document 88 Filed 08/02/19 Page 10 of 10
                                   10
